DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-9, 11-18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 19 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TW 107140629 as evidenced by English Translation from US 20200156631 A1 (“Lin”).

Claim(s) 1 and 10 repeat the subject matter of Claim 19 and rejected in like manner.


a processor (see at least ¶ 34-35); and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (see at least ¶ 34, 36)
in response to perceiving a moving object (e.g., “obstacle”), determining one or more (Only one option is required to satisfy a “one or more” limitation.) possible object paths (e.g., “target planned trajectory”) based on prior movement predictions of the moving object (see at least ¶ 4-5, 8-9 and Fig. 2 with associated text. Lin discloses “obstacles may include a moving object”.), 
for each of the possible object paths,
generating a set of trajectory candidates (e.g., “a plurality of target planned trajectory sets”) based on a set of predetermined accelerations (see at least ¶ 38-39, 53-57. Lin discloses “for each of the candidate planned trajectory sets, the processor 151 calculates a lateral acceleration…” and/or “the processor 151 may compare the lateral acceleration of the candidate planned trajectory set with a pre-determined threshold (e.g., three tenths of gravitational acceleration)”.),
calculating a trajectory cost (e.g., “operating mode”) for each of the trajectory candidates using a predetermined cost function (e.g., “user-preference”) (see at least ¶ 36, 69-70), and
selecting one of the trajectory candidates with a lowest trajectory cost (e.g., amongst the trajectory candidates to represent the possible object path (see at least Fig. 3-5 with associated text; in particular, ¶ 87), and
planning an ADV path to navigate the ADV to avoid collision with the moving object based on the lowest trajectory costs associated with the possible object paths of the moving object (see at least Fig. 3-5 with associated text).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as listed in PTO-892.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax